 


109 HRES 485 : Supporting the goals of Red Ribbon Week.
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 485 
In the House of Representatives, U.S., 
 
October 25, 2005. 
 
RESOLUTION 
Supporting the goals of Red Ribbon Week. 
 
 
Whereas the Governors and Attorneys General of the States, the National Family Partnership, Parent Teacher Associations, Boys and Girls Clubs of America, and more than 100 other organizations throughout the United States annually cosponsor Red Ribbon Week during the week of October 23 through October 31; 
Whereas a purpose of the Red Ribbon Campaign is to commemorate the service of Enrique Kiki Camarena, a Drug Enforcement Administration special agent who died in the line of duty in 1985 while engaged in the battle against illicit drugs; 
Whereas the Red Ribbon Campaign is nationally recognized and is in its twentieth year of celebration, helping to preserve Special Agent Camarena’s memory and further the cause for which he gave his life; 
Whereas the objective of Red Ribbon Week is to promote drug-free communities through drug prevention efforts, education, parental involvement, and community wide support; 
Whereas drug and alcohol abuse contributes to domestic violence and sexual assaults, and places the lives of children at risk; 
Whereas drug abuse is one of the major challenges our Nation faces in securing a safe and healthy future for our families and children; 
Whereas emerging drug threats, such as the growing epidemic of methamphetamine abuse, jeopardize the progress made against illegal drug abuse; and 
Whereas parents, youth, schools, businesses, law enforcement agencies, religious institutions, service organizations, senior citizens, medical and military personnel, sports teams, and individuals throughout the United States demonstrate their commitment to drug-free, healthy lifestyles by wearing and displaying red ribbons during this weeklong celebration: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals of Red Ribbon Week; 
(2)encourages children and teens to choose to live a drug-free life; and 
(3)encourages all people of the United States to promote drug-free communities and to participate in drug prevention activities to show support for healthy, productive, drug-free lifestyles. 
 
Jeff TrandahlClerk. 
